Case 3:18-mj-OOSOO-EI\/|T Document 2 Filed 11/14/18 Page 1 of 14

§`. )%yv\§ 0 OBMT
ATTACHl\/IENT C
AFFIDAVIT

Your affiant, Kirnberly A. Suhi, being duly sworn, deposes and states the
following:

l. Yonr affiant is a special agent with the Bureau of Alcohol, Tobacco,
Firearms & Explosives (“ATF”) assigned to the Tampa_Field Division, Pensacola
Field Office, and has heen' employed as such for approximately 15 years l arn
charged with the investigation and enforcement of violations of federal criminal
laws pertaining to firearms and'controlled substances l attended the Criminal
investigator Training Program at the F ederal Law Enforcement _Training Center
(“FLETC”)? in Glynco, Georgia, for approximately l() weeks in 2003, where l
received training and instruction as a special agent, including firearms training, the
execution of search and arrest warrants, investigative techniques and legal
instruction which covered Fourth Amendment searches and seizures
Subsequently, for approximately 14 weeks in 2003, l attended specialized training
known a_s New Professional Training through ATF at FLETC, where l received
instruction in firearms technology and identification, firearms trafficking
explosives and arson.

2. l have participated in investigations of individuals who have violated
state and federal laws, particularly those laws found in `Titles 18 and 21 of the

United States Code. Further, l have participated in the execution of search

Case 3:18-mj-00300-EI\/|T Document 2 Filed 11/14/18 Page 2 of 14

warrants wherein firearms ammunition, large amounts of narcotics cnrrency, drug
paraphernalia, and records of firearms and narcotics trafficking have been
recovered As a part of my duties l have conducted and participated in the arrests
of firearms and narcotics law violators in addition, l have testified on several
occasions in grand jury proceedings where my testimony has contributed to the
indictment of numerous individuals Additionally, l have had conversations with
other experienced agents regarding firearms and narcotics trafficking activities and
the many different enforcement methods used to combat firearms and narcotics
trafficking

3. This affidavit is made in support of an application for a search warrant
to search a cellular telephone, more specifically described as:

Attachment A ~ Alcatel, Model 5044€, JF'CC lD: 2ACCIB()79, IMEI:
015075003_795577,' containing Sil\/I Card: Cricket 8901150327`71924l5195 and
Micro SD Card: UD16GU11R9OSFMC2H16EK.

That is this affidavit is made in support of authorization to Search this
cellular telephone for evidence of the following violations possession of a firearm d
and ammunition by a convicted felon, in violation of Title 18, United States Code,
Section 922(g)(l). Pursuant to the warrant sought, l seek authority to search the
cellular telephone by activating and retrieving any telephone number assigned to it,

and retrieving all information and data stored on it.
2

Case 3:18-mj-00300-EI\/|T Document 2 Filed 11/14/18 Page 3 of 14

4. The information contained in this affidavit was obtained during the
course of my investigation of the conduct of Leroy Finklea and others and/or is
based upon information provided to me by other law enforcement officers Since
this affidavit is for the limited purpose of establishing probable cause, l have not
included every fact known about this investigation, but rather only those facts l
believe are necessaryto establish probable cause for the requested search Warrant.

PROBABLE CAUSE

5 . On or about January 25, 20l8, Pensacola Police Department (“PPD”)
Officer lose Matos initiated a traffic stop on a vehicle'at the intersection of North
Davis Highway and East Gadsden Street. After Officer l\/latos relayed the license
plate to the dispatcher, the vehicle left at a high rate of speed. Officer l\/latos then
pursued the Chevrolet truck while using his patrol vehicle’s lights and sirens. The
Chevrolet truck eventually came to a stop after running off the road at the
intersection of North Hayne' Street and East Wright Street. At that point, the driver
and passenger doors of the Chevrolet truck opened, and Officer Matos gave verbal
commands to the driver and the passenger to remain inside the vehicle. Howeve_r,
the driver, later identified as Marcus Steven Finklea (hereinafter referred to as “M. _
FINKLEA”), exited the vehicle through the passenger door, jumped over a fence,

and fled the area on foot.

. Case 3:18-mj-00300-EI\/|T Document 2 Filed 11/14/18 Page 4 of 14

6. Officer Matos then made contact with the passenger of the truck, M.
FINKLEA’s girlfriend She stated that her boyfriend “dropped the gun and ran.”
She was detained and placed inside Officer l\/latos’s patrol vehicle. 'Officer Matos
then photographed the firearm, which was laying on the ground next 'to the
passenger door'where M. FINKLEA fled. A cellular telephone was also located on
the ground next to the firearm. The firearm recovered was a Star 9 mm pistol that
had been reported stolen out of Daphne, Alabama. Additionally, a glass smoking
device was-also located on the driver’s side floorboard-

7. While officers were circulating the area looking for M. FINKLEA, M.
FINKLEA was observed running in the area of 116 North Tarragona Street. ln an
effort to keep track of l\/l. FINKLEA, a PPD K-9 was deployed~and tracked l\/l.
Fll\lKLEA to the southernrnost part of 116 North Tarragona Street. Thereafter, l\/l.
FINKLEA was taken into custody. Following his apprehension, another cellular
telephone, two grams of suspected methamphetamine, and two grams of suspected
rmarijuana were recovered from 1\/1. FlNKLEA’s pants’ pocket. Thereafter, l\/I.
FINKLEA was arrested for various charges including fleeing and attempting to
elude, possession of a firearm by a convicted felon, dealing in stolen property,
resisting an officer without violence, possession of methamphetamine, possession

of less than twenty grams of marijuana, and possession of drug paraphernalia

Case 3:18-mj-00300-EI\/|T Document 2 Filed 11/14/18 Page 5 of 14

8. After waiving his Miranda rights M. FINKLEA agreed to speak with

police l\/f. FINKLEA stated that when he crashed the vehicle, he fled the area on `
foot. M. FINKLEA was asked several questions regarding the firearm, but insisted
each time that neither his DNA, nor his fingerprints would be found on the firearm.
When l\/l. FINKLEA was shown two cellular telephones that were recovered, M.
l FINKLEA confirmed that the cellular telephones were his l\/i. FINKLEA was
then shown a copy of a photograph depicting his cellular telephoned beside the
firearm, and asked if he could explain how his cellular telephone ended up so close
to a stolen firearm, but he was unable tol provide an explanation

9. On or about l\/lay 2, 2018, M. FlNKLEA pleaded guilty to possession
of a firearm and ammunition by a convicted felon, in violation of Title 18, United
` _States Code, Section 922(g). At this time, l\/f. FINKLEA entered into a plea and
cooperation agreement with the government

10. Following M. FlNKLEA’s plea, your affiant met with and spoke to
l\/l'. FINKLEA on the telephone on multiple occasions During these conversations
M. PlNl{LEA initially stated that he received the firearm with which he was '
arrested from a friend, but later agreed that the firearm was one of other firearms
stolen from Daphne, Alabama. ` l\/I. FINKLEA also admitted to breaking into other
houses but stated that he did not steal any firearms from the other houses M.

FINKLEA approximated that he stole two hundred firearms from Daphne,'
5

Case 3:18-mj-00300-EI\/|T Document 2 Filed 11/14/18 Page 6 of 14

Alabama, with his brother Leroy Finklea (hereinafter referred to as “L.
FINKLEA”).

11. When asked specifically to talk about the circumstances surrounding
the firearms stolen from Daphne, Alabama, M. FINKLEA stated that he was
contacted by his brother, L. FINKLEA, who asked him if he wanted to do a job
with him. l\/f. FINKLEA stated that he agreed, so L. FINKLEA picked M.
FINKLEA and his girlfriend up. l\/l. FlNKLEA stated that they went to his
brother’s house, as 'L. FINKLEA told M. FlNKLEA that he had something he
wanted to show him. M. FINKLEA stated that, when they arrived at L.
FlNKLEA’s house, L. FlNKLEA and another person named “Marcus” (not l\/l.
FINKLEA) had several firearms laid out on the floor inside of the house. M.
FINKLEA stated that the other l\/iarcus had helped L. FINKLEA steal the firearms `
the night before. n

12. l\/l. FINKLEA stated that,` later that night, they fL. FINKLEA, M.
FINKLEA, and the girlfriend) drove to- Daphne, Alabama, and went to a house
near a park. M. FlNKLEA stated that L. FINKLEA did not tell him how he
located this house, but assumed that he stumbled across the location while doing
tree service work or heard about the location from someone else. l\/l. FINKLEA
stated that L. FINKLEA owns Simplicity Tree Service and travels all over the

place to work. When they arrived at the location, l\/i. FINKLEA stated that L.
6

ease szis-mj-oosooéEl\/lt' ' Documem 2 Filed 11/14/18 Page 7 of 14

FINKLEA backed down the back driveway Or the location but part er the
driveway was blocked by a chain going across it. L§ FINKLEA told M. FINKLEA
to get out of the truck and remove the chain so that he could back in. When l\/I.
FINKLEA was having trouble removing the chain, L. FINKLEA exited the truck
and told M. FlNKLEA that he only had to disconnect the chain. M. FlNl(LEA
stated that he examined the chain and realized that L. FINKLEA was correct, so he
disconnected the chain. L. FlNKLEA then backed the truck a short distance down
the driveway.

l3. l\/I. FINKLEA stated that they approached what appeared to be a shed,
but a'blue tarp was covering la portion of the roof and door to the shed. L.
FlNKLEA entered the shed, and only had to push the door open. When l\/I.
FINKLEA went inside, L. FINKLEA told him to stay outside and load everything
into the truck. l\/l. FlNKLEA stated that there were several firearms lined up ready
to be loaded. l\/I. FINKLEA stated that, once everything was loaded, L. FINKLEA
asked for help to load a safe onto the truck. M. FlNKLEA described the safe as
very heavy and stated that L.' FINKLEA had the safe partially covered by a
blanket, as if he were concealing what they were loading onto the truck.

14. On the way back to Pensacola, Florida, 1\/_[. FINKLEA stated that he
and L FINKLEA discussed how much money they were going to have and

discussed what they were going to buy with that money. When they arrived back at
' 7

_ Case 3:18-mj-00300-EI\/|T Document2 Filed 11/14/18 dPage`S of 14

his brother’s house, M. FINKLEA stated that they unloaded all of the firearms l\/f.
FINKLEA stated that, because the firearms from the night before were inside the
residence on the kitchen floor, they placed the new firearms on a tarp in the
backyard. M FlNKLEA stated that the other Marcus had removed some of the
firearms from the night before, and had taken them to his house.

15. - M. FINKLEA stated that they unloaded the safe and put it in the back
yard, as well. The other items stolen from the residence were divided between l\/l.
FINKLEA and L. FINKLEA as they were coming off the truck. t M. `FINKLEA
stated that they unloaded several pieces of luggage, each containing unknown
items l\/l. FlNKLEA stated that, before opening the suitcases they divided them.
M. FINKLEA stated that some of the suitcases contained firearms and
ammunition, and some of them contained clothes and other items M. EINKLEA
stated that his brother, L. FlNl{LEA, attempted to open the safe for a while, but M.
FlNKLEA and his girlfriend left the house before the safe was opened to get
something to eat and to take a nap.

l6. A couple of hours later, l\/l. FINKLEA and his girlfriend returned to L.
FlNKLEA’s house,_ and L. FINKLEA had opened the safe. .M. FINKLEA stated
that L. FINKLEA was pretending to have just opened the safe as they were
arriving, but L. FINKLEA had already opened the safe and removed some money,

as there were empty envelopes and a money band outside of the safe on the
8

Case 3:18-mj-00300-EI\/|T Document 2 Filed 11/14/18 Page 9 of 14

ground. M. FINKLEA stated that he observed money and jewelry inside the safe.
Initially, M. FINKLEA stated that L. FINKLEA initially gave him $15,000.00 in
cash, but later gave him more. M. FINKLEA stated that there was approximately
$40-50,000.00 inside the safe. -

17. M. meLEA stored ther his hrother~, L. `FINKLEA, told hhh he eha
not want any part in selling the firearms so l\/l. FINKLEA paid his brother L.
FINKLEA $2,000.0() for L. FlNl(kEA’s share of the firearms l\/l. FlNKLlEA
stated that he rented a storage unit, and-stored the firearms there until he was able
_ to sell them all. At some point, M. FINKLEA stated that he-got scared and started
selling the firearms off in large quantities 30 to 40 at a time. When he had about
'80 firearms l_eft, M. FINKLEA took these firearms to the house where he and his l
girlfriend were staying M. FINKLEA discussed a number of individuals he sold
firearms to, but to _date, only approximately four firearms have been recovered

18. On or about September 18, 2018, a federal grand jury sitting in United
-States District Court for the Northern District of Florida indicted L. FlNl(LEA,
charging him with a violation of Title 18, United States Code, Section 922(g)(l),
possession of a firearm by a convicted felon.

19. On or about October 23, 2018, members of the Escambia County
Sheriff” s Office (hereinafter “ECSO”) located L. FINKLEA at the Mayfair Hotel

in Pensacola, Florida. L. FINKLEA was arrested in connection with the
9

Case 3:18-mj-00300-EI\/|T Document 2 Filed 11/14/18 Page 10 of 14

indictment returned by the grand jury. Prior to being transported ECSO lnv. Brett
l\/lcCormack called me and advised of the arrest of L. FINKLEA. .l asked to speak '
with L. FlNKLEA by telephone, as l was out of town at the time of L. FlNKLEA’s
arrest l identified myself to ‘L. FINKLEA and told him that his Mimnda rights
have not been told to him. l told L. FINKLEA that -l did not want him to answer
any questions and that l only wanted-to explain to him what was happening and
why he was being arrested l told L. FINKLEA that he was being arrested in
connection with several firearms stolen from Daphne, Alabama. l told L.`
FINKLEA that his brother, l\/l. FINKLEA, implicated him in the theft of the
firearms as well as other items l informed L. FINKLEA that my number one goal
was to v recover as many of the firearms as possible, and l really wanted L.
FINKELA to cooperate with law enforcement to recover as many of the firearms
l asked L FINKLEA whether he understood everything that had been said to him
and asked if he wished to cooperate L. FINKLEA stated that he did understand 7
and agreed to cooperate with lnv. McCormack until 1 could retum.

20. _ l then spoke with Inv. l\/lcCormack and informed him that L.
FINKLEA wished to cooperate L. FINKLEA was transported to ECSO to be
interviewed Prior to being interviewed L. FlNKLEA was read his Miranda
rights which he waived and agreed to speak with law enforcement L. FINKLEA_

stated that his brother, M. FINKLEA, was responsible for the theft of the firearms
10 '

Case 3:18-mj-00300-EI\/|T Document 2 Filed 11/14/18 Page 11 of 14

L. FINKLEA stated that he loaned his brother his truck, and his brother brought
back several firearms and jewelry. L. FINKLEA stated that his brother gave him
some of the jewelry in exchange for the use of his truck. L. FINKLEA stated that
he was still in possession of some of the jewelry, and gave lnv. lvlcCormack
consent to search his hotel room to retrieve the jewelry.

21.- When L. FINKLEA was arrested non October 23, 2018, he was in
possession of the cellular telephone listed in Attachment A. This cellular
telephone was seized by lnv. l\/IcCormack and turned over to me for fiirther
processing '

22. According to records obtained, L. FINKLEA has at least the following
felony convictions

A. luly 26, 2005 - Burglary of Unoccupied Conveyance;

B. December 8, 2005 ~ Grand Theft Auto;

C. _l\lovember 3, 2006 - Burglary of _Unoccupied Dwelling and
Grand Theft; 7 l

D. November 3, 2006 - Grand Theft;

E. November 3, 2006 ~ Grand Theft;

F. Novemberl?>, 2006 - Fleeing or Attempting to Elude a Law

Enforcement Officer;

ll

Case 3:18-mj-00300-EI\/|T Docum`ent 2 Filed 11/14/18 Page 12 of 14

G. November 3, 2006 a Grand Theft_Auto (2 Counts) and Grand
Theft; n

H. April 14, 2010 - Fleeing or Attempting to Elude LEO; and

l. April 14, 2009 - Resisting Officer without Violence.

23. j During the course of my training and experience, and through
conversations with other more experienced law enforcement officers l have
learned of various methods used byburglars and thieves to: mark locations they
wish to burglarize, take pictures of such locations plan how to burglarize, and take
' pictures of the various items to either barter or brag'. Based on my training and
experience, and through conversations with other officers and agents l know the
following:

(a) Burglars and thieves often utilize cellular telephones to
facilitate communication with lco-conspirators and/or store telephone
numbers/addresses of associates

(b) Burglars and thieves often utilize multiple cellular telephones in
an effort to compartmentalize their illegal activity. l\/lultiple cellular
telephones are often utilized in an effortto maintain anonymity;

(c) Burglars and thieves maintain records receipts notes ledgers

and other items relating to the transportation, ordering, sale, and distribution

12

Case 3:18-mj-00300-EI\/|T Document 2 Filed 11/14/18 Page 13 of 14

of their stolen items which are usually maintained where they have ready
access to them and which are often stored on digital media;

(d) Burglars and thieves commonly maintain addresses or
telephone numbers in devices which list names addresses and/or telephone
numbers of their associates such records are normally maintained within
places/things under their control; l

(e) Burglars and thieves take `or cause to be taken photographs of
themselves their associates their property, and the stolen goods they `
distribute, and often maintain these photographs within places/things under
their control, including on cellular devices

(f) Burglars and thieves commonly use cellular telephones to
communicate with their criminal associates and those telephones are
commonly carried with them or kept at locations under their custody and
control, such as at their residences and in their vehicles and contain names
numbers and other information stored in the telephones and

(g) Further, l have been involved in investigations and have been
made aware of investigations in which individuals who possessed firearms
and/or other stolen items took photographs of themselves with the firearms
and/or other stolen items and said photographs were recovered from cellular

devices
13

Case 3:18-mj-00300-EI\/|T Document 2 Filed 11/14/18 Page 14 of 14

24. Based upon the information above, l respectfully submit and believe
that there is probable cause to believe that violations of Title 18, United States
Code, Section 922(g)(l), have occurred and that evidence of said offenses more
specifically set forth in Attachment B, will be found on the cellular telephone
described in Attachment A. -As a result, l ask this Court to authorize a warrant
authorizing a search of said cellular telephone

25. l declare under penalty of perjury that the statements above are true

and correct to the best of my knowledge and belief.

Respeeiflill§y submitted

§ /

ngmhila gus
xiMnn`RLY k sum,
Special Agent
United States Bureau of Alcohol,
Tobacco, Firearms and Explosives

` 142
Subscribed and sworn to before me this ll day of November 2018.

…/ltl\fvt\

silzeheth ivr. rimo'thy U
Chief United States Magistrate Judge
l\lorthern District of Florida

 

14

